Title: To Thomas Jefferson from James Monroe, 31 October 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Highland
Octr 31. 1824
Finding that Genl Lafayette will not arrive till thursday, and that the Dinner will not be given, on that day, and may be deferrd some days longer, I regret that it will be utterly out of my power, to remain in the county, to unite with you & other friends, in those demonstrations of regard for him, to which he is so justly entitled, & we all so sincerely feel. I have resolved therefore to set out, on my return to the city, early in the morning, wishing you to be so kind as to make the necessary explanations to him of the cause, in aid of those which are hastily suggested in the enclosed letter, which you will be so good as to deliver to him, on his arrival at your house. The meeting of Congress, is so near at hand, that I have not a moment to lose, in making the preparations which will be necessary, for my communications to that body. The collection & arrangments of the documents, will require time, as will the digest of the subject matter, to be communicated. I shall be heartily rejoicd when the term of my service expires, & I may retire home in peace with my family, on whom, and especially on Mrs Monroe, the burdens & cares of my long public service, have borne too heavily. with great respect & sincere regard I am dear Sir yr friendJames Monroe